 

RESCISSION AND MUTUAL RELEASE AGREEMENT

 

Dated as of November 19, 2017

 

This Rescission and Mutual Release Agreement (the “Agreement”) is entered into
as of the date first set forth above (the “Effective Date”), by and between (i)
Eight Dragons Company, a Nevada corporation (“EDRG”) and (ii) Protect
Pharmaceuticals Corporation (“PRTT”). Each of EDRG and PRTT may be referred to
herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, EDRG and the PRTT are parties to that certain Securities Purchase
Agreement dated June 30, 2017 (as attached hereto as Exhibit A, the “Purchase
Agreement”), pursuant to which EDRG purchased from PRTT 6,100,000 shares of
common stock of PRTT (the “PRTT Shares”) in return for the issuance to PRTT by
EDGR of 3,000,000 shares of common stock of EDGR (the “EDGR Shares”), which
transaction (the “Transaction”) has closed in accordance with the terms of the
Purchase Agreement;

 

WHEREAS, the Parties now desire to unwind and rescind the Transaction on the
terms set forth below;

 

WHEREAS, PRTT desires to return and EDRG desires to take back all of the EDGR
Shares on the terms and conditions set forth herein; and

 

WHEREAS, EDGR desires to return and PRTT desires to take back all of the PRTT
Shares on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and of the terms and conditions
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, each intending to be
legally bound, hereby agree as follows:

 

  1. Rescission of the Transaction.

 

  (a) Transaction Void. Each of the Parties hereto do hereby covenant and agree
that, as at the “Closing” (hereinafter defined), the Purchase Agreement and all
of the transactions contemplated thereby be, and the same hereby is, rescinded
ab initio, and shall be of no further force or effect, as a result of which the
Transaction shall be deemed not to have occurred (the “Rescission”). It is
intended that the Rescission will place each of the Parties in the same
respective position that each was in prior to the completion of the Transaction
on June 29, 2017.         (b) Tax Treatment. The Rescission is intended to
constitute a rescission within the meaning of Internal Revenue Service (“IRS”)
Revenue Ruling 80-58, and the Parties agree to report the Rescission
consistently therewith as required under applicable IRS rules and regulations.  
      (c) Cooperation on Tax Matters. Each of the Parties agree to furnish or
cause to be furnished to each other upon request as promptly as practicable such
information (including access to books and records) and information and
assistance relating to the Agreement as is reasonably necessary for the filing
of any tax or information return, for the preparation of any tax audit, and for
the prosecution or defense of any claim, suit or proceeding relating to any
proposed tax adjustment.

 



1

 

 

  2. Closing and Post-Closing.

 

  (a) The closing of the transactions contemplated herein (the “Closing”) shall
occur on the Effective Date.         (b) To effect the transfer of the EDRG
Shares back to EDRG, at the Closing, PRTT shall deliver to EDRG the stock
certificates representing the EDRG Shares, together with a completed stock
power, medallion guaranteed, in the form attached hereto as Exhibit B.        
(c) To effect the transfer of the PRTT Shares back to PRTT, at the Closing, EDRG
shall deliver to PRTT the stock certificates representing the PRTT Shares,
together with a completed stock power, medallion guaranteed, in the form
attached hereto as Exhibit C.         (d) At and following the Closing, each of
the Parties hereto shall execute such documents and perform such further acts as
may be reasonably required to carry out the provisions hereof and the actions
contemplated hereby.

 

  3. Representations and Warranties of EDRG. EDRG represents and warrants to
PRTT as follows:

 

  (a) Authorization. All actions on the part of EDRG and its nominees, officers,
directors and shareholders necessary for the authorization, execution and
delivery of this Agreement and the performance of all obligations of EDRG
hereunder has been taken. Assuming this Agreement constitutes a valid and
legally binding obligation of PRTT, this Agreement constitutes a valid and
legally binding obligation of EDRG, enforceable against EDRG in accordance with
its terms except to the extent that the enforceability thereof may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally and (b) general principles of equity.         (b)
Information and Statements. No representation or warranty made by or on behalf
of EDRG with respect to the Purchase Agreement contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements so made, in light of the circumstances under which they are made, not
misleading.         (c) Right and Title. EDRG has all right, title and interest
in and to the PRTT Shares, the PRTT Shares are owned by EDRG free and clear of
all liens and encumbrances, and upon receipt of such PRTT Shares, PRTT will have
all right, title and interest in and to the PRTT Shares.         (d) No
Violations. Neither the execution and delivery of this Agreement nor the
consummation and performance of any of the transactions contemplated hereby or
thereby by EDRG will violate in any material respect any existing applicable
law, rule, regulation, judgment, order or decree of any governmental authority
having jurisdiction over EDRG. EDRG is free to enter into this Agreement and, in
so doing, EDRG will not violate any other agreement to which EDRG is a party.

 

  4. Representations and Warranties of PRTT.

 

  (a) Authorization. All actions on the part of PRTT and its nominees, officers,
directors and shareholders necessary for the authorization, execution and
delivery of this Agreement and the performance of all obligations of PRTT
hereunder has been taken. Assuming this Agreement constitutes a valid and
legally binding obligation of EDRG, this Agreement constitutes a valid and
legally binding obligation of PRTT, enforceable against PRTT in accordance with
its terms except to the extent that the enforceability thereof may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally and (b) general principles of equity.

 



2

 

 

  (b) Information and Statements. No representation or warranty made by or on
behalf of PRTT with respect to the Purchase Agreement contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements so made, in light of the circumstances under which
they are made, not misleading.         (c) Right and Title. PRTT has all right,
title and interest in and to the EDRG Shares, the EDRG Shares are owned by PRTT
free and clear of all liens and encumbrances, and upon receipt of such EDRG
Shares, EDRG will have all right, title and interest in and to the EDRG Shares.
        (d) No Violations. Neither the execution and delivery of this Agreement
nor the consummation and performance of any of the transactions contemplated
hereby or thereby by PRTT will violate in any material respect any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
authority having jurisdiction over PRTT. PRTT is free to enter into this
Agreement and, in so doing, PRTT will not violate any other agreement to which
PRTT is a party.



 

  5. Release of Claims.

 

  (a) Effective as of the Effective Date, EDRG, for itself and its Affiliates
(as hereinafter defined), and each of their respective predecessors, successors,
assigns, heirs, representatives, and agents and for all related parties, and all
persons acting by, through, under or in concert with any of them in both their
official and personal capacities (collectively, the “EDRG Parties”) hereby
irrevocably, unconditionally and forever release, discharge and remise PRTT and
its Affiliates (whether an Affiliate as of the Effective Date or later), and
their respective predecessors, successors, assigns, heirs, representatives, and
agents and for all related parties and all persons acting by, through, under or
in concert with any of them in both their official and personal capacities
(collectively, the “PRTT Parties”), from all claims of any type and all manner
of action and actions, cause and causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims and demands whatsoever, in law or in equity, known or
unknown, that any EDRG Party may have now or may have in the future, against any
of the PRTT Parties to the extent that those claims arose, may have arisen, or
are based on events which occurred at any point in the past up to and including
the Effective Date, including, without limitation, any such matters related
Purchase Agreement, but excluding, for greater certainty, the obligations of
PRTT hereunder (collectively, the “EDRG Released Claims”). EDRG represents and
warrants that no EDRG Released Claim released herein has been assigned,
expressly, impliedly, or by operation of law, and that all EDRG Released Claims
released herein are owned by EDRG, which has the sole authority to release them.
EDRG agrees that it shall forever refrain and forebear from commencing,
instituting or prosecuting any lawsuit action or proceeding, judicial,
administrative or otherwise collect or enforce any EDRG Released Claim which is
released and discharged herein. For purposes hereof, an “Affiliate” of a Party
shall be any Party that controls, is controlled by, or is under common control
with, the subject Party.         (b) Effective as of the Effective Date, PRTT,
for itself and the other PRTT Parties, hereby irrevocably, unconditionally and
forever releases, discharges and remises each EDRG Party, from all claims of any
type and all manner of action and actions, cause and causes of action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, executions, claims and demands whatsoever, in
law or in equity, known or unknown, that any PRTT Party may have now or may have
in the future, against any of the EDRG Parties to the extent that those claims
arose, may have arisen, or are based on events which occurred at any point in
the past up to and including the Effective Date, including, without limitation,
any such matters related to the Purchase Agreement, but excluding, for greater
certainty, the obligations of EDRG hereunder (collectively, the “PRTT Released
Claims”). PRTT represents and warrants that no PRTT Released Claim released
herein has been assigned, expressly, impliedly, or by operation of law, and that
all PRTT Released Claims released herein are owned by PRTT, which has the sole
authority to release them. PRTT agrees that it shall forever refrain and
forebear from commencing, instituting or prosecuting any lawsuit action or
proceeding, judicial, administrative or otherwise collect or enforce any PRTT
Released Claim which is released and discharged herein.

 



3

 



 

  6. Covenant Not to File a Claim and Indemnification.

 

  (a) Each of EDRG Parties agrees not to file for themselves or on behalf of any
other parties, any claim, charge, complaint, action, or cause of action against
any PRTT Party related to EDRG Released Claims, and further agrees to indemnify
and save harmless such PRTT Parties from and against any and all losses,
including, without limitation, the cost of defense and legal fees, occurring as
a result of any claims, charges, complaints, actions, or causes of action made
or brought by any such EDRG Party against any PRTT Party in violation of the
terms and conditions of this Agreement. In the event that any EDRG Party brings
a suit against any PRTT Party in violation of this covenant, EDRG agrees to pay
any and all costs of the PRTT Parties, including attorneys’ fees, incurred by
such PRTT Parties in challenging such action. Any PRTT Party is an intended
third-party beneficiary of this Agreement.         (b) Each of the PRTT Parties
agrees not to file for themselves or on behalf of any other parties, any claim,
charge, complaint, action, or cause of action against any EDRG Party related to
the PRTT Released Claims, and further agrees to indemnify and save harmless such
EDRG Parties from and against any and all losses, including, without limitation,
the cost of defense and legal fees, occurring as a result of any claims,
charges, complaints, actions, or causes of action made or brought by any such
PRTT Party against any EDRG Party in violation of the terms and conditions of
this Agreement. In the event that any PRTT Party brings a suit against any EDRG
Party in violation of this covenant, PRTT agrees to pay any and all costs of
EDRG Parties, including attorneys’ fees, incurred by such EDRG Parties in
challenging such action. Any EDRG Party is an intended third-party beneficiary
of this Agreement.

 

  7. Affirmations.

 

  (a) Each EDRG Party affirms that it has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against any PRTT Party
in any forum or form and should any such charge or action be filed by any EDRG
Party or by any other person or entity on any EDRG Party’s behalf involving
matters covered by Section 5(a), EDRG agrees to promptly give the agency or
court having jurisdiction a copy of this Agreement and inform them that any such
claims any such EDRG Party might otherwise have had are now settled.         (b)
Each PRTT Party affirms that it has not filed, caused to be filed, or presently
is a party to any claim, complaint, or action against any EDRG Party in any
forum or form and should any such charge or action be filed by any PRTT Party or
by any other person or entity on any PRTT Party’s behalf involving matters
covered by Section 5(b), PRTT agrees to promptly give the agency or court having
jurisdiction a copy of this Agreement and inform them that any such claims any
such PRTT party might otherwise have had are now settled.         (c) This is a
compromise and settlement of potential or actual disputed claims and is made
solely for the purpose of avoiding the uncertainty, expense, and inconvenience
of future litigation. Neither this Agreement nor the furnishing of any
consideration concurrently with the execution hereof shall be deemed or
construed at any time or for any purpose as an admission by any Party of any
liability or obligation of any kind. Any such liability or wrongdoing is
expressly denied. The Parties hereto acknowledge that this Agreement was reached
after good faith settlement negotiations and after each party had an opportunity
to consult legal counsel. This Agreement extends to, and is for the benefit of,
the Parties, their respective successors, assigns and agents and anyone claiming
by, through or under the Parties hereto.

 



4

 

 

  8. Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder (each, a “Notice”) shall be in writing and
addressed to the Parties at the addresses set forth below (or to such other
address that may be designated by the receiving party from time to time in
accordance with this Section 8). All Notices shall be delivered by personal
delivery, nationally recognized overnight courier (with all fees pre-paid),
e-mail of a PDF document (with confirmation of transmission) or certified or
registered mail (in each case, return receipt requested, postage prepaid).
Except as otherwise provided in this Agreement, a Notice is effective only (a)
upon receipt by the receiving Party, and (b) if the Party giving the Notice has
complied with the requirements of this Section 8.

 



If to EDRG:

 

Eight Dragons Company

Attn: Una Taylor

100 SE 2nd Street, Suite 2000

Miami, FL 33131

Email: una.taylor@8drg.com

 

With a copy, which shall not constitute notice, to:

 

John Cacomanolis

Legal & Compliance, LLC

330 Clematis Street, Suite 217

West Palm Beach, FL. 33401

Email: jcacomanolis@legalandcompliance.com

 

If to PRTT:

 

Protect Pharmaceuticals Corporation

c/o Park Road Solutions, Inc.

Attn: Jordan Fishman

3019 Oaktree Lane

Hollywood, FL 33021

Email: jordan@parkroadsolutions.com

 

  9. Governing Law and Interpretation. This Agreement shall be governed and
controlled by and in accordance with the laws of the State of Florida without
regard to its conflict of laws provisions. Venue for any action brought to
enforce the terms of this Agreement or for breach thereof shall lie exclusively
in the state and federal courts located in Palm Beach County, Florida. Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
The Parties affirm that this Agreement is the product of negotiation and agree
that it shall not be construed against any Party on the basis of sole
authorship. The Parties agree that the successful Party in any suit related to
this Agreement (as determined by the applicable court(s)) shall be entitled to
recover its reasonable attorneys’ fees and expenses related thereto, including
attorneys’ fees and costs incident to an appeal.

 



5

 

 

  10. WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT HE OR IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THE PERFORMANCE THEREOF
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
10.         11. Remedies. Each of the Parties acknowledges and agrees that the
remedy at law available to the other Party for breach of any Party’s obligations
under this Agreement would be inadequate and that damages flowing from such a
breach may not readily be susceptible to being measured in monetary terms.
Accordingly, each Party acknowledges, consents and agrees that, in addition to
any other rights or remedies that any Party may have at law, in equity or under
this Agreement, upon adequate proof of a violation by any other Party of any
provision of this Agreement, the first Party will be entitled to seek immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage or requirement
to post a bond.         12. Non-admission of Wrongdoing. The Parties agree
neither this Agreement nor the furnishing of the consideration for same shall be
deemed or construed at any time for any purpose as an admission by any Party of
any liability or unlawful conduct of any kind.         13. Entire Agreement;
Severability. This Agreement and the exhibits attached hereto sets forth the
entire agreement between the Parties with respect to the subject matter hereof
and fully supersedes any prior agreements or understandings between the Parties
with respect to the subject matter hereof. The Parties acknowledge that each has
not relied on any representations, promises, or agreements of any kind made to
the other in connection with each Party’s decision to accept this Agreement,
except for those set forth in this Agreement. If any provision of this Agreement
is held to be illegal, invalid, or unenforceable under present or future laws
effective during the term hereof, the provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision were never a part hereof; and the remaining provisions
hereof shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance herefrom. The
Parties have participated in the drafting and negotiation of this Agreement and
if an ambiguity or question of interpretation should arise, this Agreement shall
be construed as if drafted jointly by the Parties thereto and no presumption of
burden of proof shall arise favoring or burdening any Party by virtue of the
authorship of any provision in this Agreement.         14. Amendment. This
Agreement may not be modified, altered or changed except upon express written
consent of all Parties wherein specific reference is made to this Agreement.    
    15. Headings. The headings contained in this Agreement are intended solely
for convenience and shall not affect the rights of the Parties to this
Agreement.         16. Waiver. Waiver of any term or condition of this Agreement
by any Party shall only be effective if in writing and shall not be construed as
a waiver of any subsequent breach or failure of the same term or condition, or a
waiver of any other term or condition of this Agreement.

 



6

 

 

  17. Binding Effect; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their permitted successors and
assigns. No Party to this Agreement may assign or delegate, by operation of law
or otherwise, all or any portion of its rights, obligations or liabilities under
this Agreement without the prior written consent of the other Party, which any
such Party may withhold in its absolute discretion. Any purported assignment
without such prior written consent shall be void.         18. No Third-Party
Beneficiaries. Nothing in this Agreement shall confer any rights, remedies or
claims upon any person or entity not a Party or a permitted assignee of a Party
to this Agreement.         19. Expenses. Except as expressly provided herein,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such costs
and expenses.         20. Counterparts. This Agreement may be signed in any
number of counterparts with the same effect as if the signatures to each
counterpart were upon a single instrument, and all such counterparts together
shall be deemed an original of this Agreement.

 

[Signatures appear on following page]

 



7

 

 



IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this
Agreement as of the Effective Date:

 

  Eight Dragons Company         By: /s/ Una Taylor   Name: Una Taylor   Title:
Chief Executive Officer         Protect Pharmaceuticals Corporation         By:
/s/ Jordan Fishman   Name: Jordan Fishman   Title: Chief Executive Officer

 



8

 

 



Exhibit A

 

Securities Purchase Agreement

 

(Attached)

 



 

 

 



Exhibit B

 

IRREVOCABLE STOCK POWER

for shares of

EIGHT DRAGONS COMPANY

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, Protect
Pharmaceuticals Corporation (“Seller”) hereby assigns, transfers, and conveys to
Eight Dragons Company, a Nevada corporation (“EDRG”), all of Seller’s right,
title, and interest in and to three million (3,000,000) shares of common stock
of EDRG, represented by Certificate No. __________________ [N/A if
uncertificated] and hereby irrevocably appoints each of the Secretary and the
Chief Executive Officer of EDRG, as Seller’s attorneys-in-fact to transfer said
shares on the books of EDRG, with full power of substitution in the premises.

 

Date: November 13, 2017         Protect Pharmaceuticals Corporation         By:
    Name: Jordan Fishman   Title: Chief Executive Officer  

 



 

 

 

Exhibit C

 

IRREVOCABLE STOCK POWER

for shares of

ProTect Pharmaceuticals Corporation

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, Eight
Dragons Company (“Seller”) hereby assigns, transfers, and conveys to Protect
Pharmaceuticals Corporation (“PRTT”), all of Seller’s right, title, and interest
in and to six million, one hundred thousand (6,100,000) shares of common stock
of PRTT, represented by Certificate No. __________________ [N/A if
uncertificated] and hereby irrevocably appoints each of the Secretary and the
Chief Executive Officer of PRTT, as Seller’s attorneys-in-fact to transfer said
shares on the books of PRTT, with full power of substitution in the premises.

 

Date: November 13, 2017         Eight Dragons Company         By:     Name: Una
Taylor   Title: Chief Executive Officer  

 



 

 

 

